DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.


	
Status of the Claims
Claims 1-2, 4-5, 8-9, 12-14, 16-17, 19-20, 22-23, 30-31, 39-42, 44, 46, and 48-52 are pending. Claims 12-14, 16-17, 19-20, 22-23, 30-31, 39-42, 46, and 48-49 are withdrawn. 1-2, 4-5, 8-9, 44, and 50-52 are under examination. 

Specification
The disclosure is objected to because of the following informalities: the specification refers to drawings in color (pages 11, 23, and 24). However, the drawings do not show this subject matter.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show color to differentiate the reactions as described in the specification (pages 11, 23, and 24).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in 

It is noted that any future submission of color photographs and color drawings must include a petition, fee, and amendment to the specification. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
Written Description: New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The claims as filed on 2/12/2013 and the instant specification do not support a probe with the conformation 5’ to 3’ that includes a forward template target recognition region, a polymerase arresting molecule, and a reverse template target recognition region with the ability to form a stem-loop configuration, with a complementary portion.
Figures 1A and 1B support a detection probe with a forward template target recognition region, a polymerase arresting molecule, and a reverse template target recognition region. However, they do not support a probe with the ability to form a stem-loop configuration comprising a double-stranded stem region and a single stranded loop region, wherein at least a portion of said region is complementary to the target.
The specification states that in an aspect, “the invention provides a detectable primer/template oligonucleotide containing a nucleic acid molecule having a double-stranded stem region and a single stranded loop region, where at least a portion of the nucleic acid molecule is capable of hybridizing to a target nucleic acid molecule; a nicking site upstream of the portion capable of hybridizing to the target nucleic acid molecule; a RNA liable nick site within the 5' end of the target hybridizing region consisting of at least about 3-10 RNA bases of which some may be resistant to RNase activity, and which is only liable to RNase activity when present in a heteroduplex with a target molecule, a capping molecule at the 3' end of the nucleic acid molecule which does not allow polymerase extension; and a detectable moiety” (page 5, 
The specification also states that in one working example “primer/template pairs are constructed with a stem and loop configuration. The 5' end of the primer/template oligonucleotide comprises a self-complementary region that forms at least part of the stem. The stem further encompasses at least a portion or all of the nicking enzyme recognition sequence. This nicking enzyme recognition site is linked at the 3' end to a secondary-structure-free site comprising a nicking site that is linked at the 3' end to a sequence that is complementary to a target sequence” (page 18, second full para). This embodiment is different from the claimed invention, which requires the “polymerase arresting molecule” be between the forward and reverse template target recognition regions and states that the target does not contain nicking sites. 
Therefore, given the claims present on the filing date, the specification, and the figures, the applicants’ did not have possession of the claimed invention as of the effective filing date.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-5, 8-9, 44, and 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 8, 50, 51, and 52 recite the limitation "the target" in lines 9-10, line 1, line 3, line 8, and line 8, respectively.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the target” is intended to refer to the “forward template target recognition region”, “reverse template target recognition region”, or a different target. Additionally, as the claims are directed towards a probe (“non-amplifiable detectable polynucleotide probe”), it is unclear how “the target” could reference a DNA sequence other than the probe’s sequence.
Claims 2, 4-5, 8-9, 44, and 50 depend from claim 1, so they inherit the deficiencies of the claim.

Claim 1-2, 4-5, 44, and 50-52 are rejected for being indefinite for failing to particularly point out and distinctly claim the subject matter, as the claims recite a “polymerase arresting molecule”. 
The specification states “By "polymerase-arresting molecule'' is meant a moiety associated with a polynucleotide template that prevents or significantly reduces the progression of a polymerase on the polynucleotide template. Preferably, the moiety is incorporated into the 
It is unclear from the current recitation if the polymerase arresting molecule must be incorporated into the polynucleotide as claimed. For example, claim 1 requires the polymerase arresting molecule be between the forward and reverse template target recognition regions. To the ordinary artisan, this implies that the polymerase arresting molecule be within the nucleotide sequence. However, the specification requires the “polymerase-arresting molecule” be “a moiety associated with a polynucleotide template”. Therefore, the specification does not require the polymerase-arresting molecule have a physical attachment to the DNA or be present in the DNA sequence of the probe. As claimed and in view of the specification, the ordinary artisan would find the location of the polymerase arresting molecule to be unclear, as the claim and the specification imply different scopes. If the polymerase arresting molecule is not attached to or within the DNA sequence, what is the scope of the 5’ to 3’ probe? 5’ to 3’ implies a linear arrangement from the 5’ to 3’ end of the molecule with a specified order for each element.
Claims 8-9 and 44 depend from claim 1, so they inherit the deficiencies of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4, and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bazar (US 2006/0115838 A1).
	Bazar teaches a probe for real-time detection produced by an isothermal reaction (para 0095-0096). Bazar teaches a probe that has FAM at the 5’ end, a donor sequence with spacer C3 (polymerase arresting molecule) in the middle of the donor sequence, and BHQ1 as a quencher at the 3’ end (Table 2). As the donor sequence is split into two groups by the C3 spacer, under the broadest reasonable interpretation, these two groups represent a forward template target recognition region and a reverse template target recognition region (Table 2), as they necessarily bind to the amplicons (para 0095-0096) and a polymerase was present in the reaction (para 0097). The fluorescent and quencher are separated by 23 bases of the donor sequence.
	The limitation that the “target does not contain nicking sites” does not further limit the claim because the claim is directed towards a non-amplifiable detectable polynucleotide probe. However, in the interest of compact prosecution, the probe’s target sequence is HPV-16 E7 (para 0095), which does not have nicking sites.
	Regarding claim 2, the C3 region taught by Bazar (Table 2) would necessarily prevent a polymerase from probe extension, which would not support polymerase extension of a complementary strand, as evidenced by Dames (Dames et al. (2007) J. Mol Diag, 9: 290-296). Dames teaches that the C3 spacer has blocking ability (Abstract).
	Regarding claim 4, the polymerase-arresting molecule is a C-3 spacer (Table 2).
Regarding claim 8, Bazar teaches a single-stranded probe to a target nucleic acid to form a hybrid, double-stranded polynucleotide (para 0051). Therefore, Bazar necessarily teaches that a target nucleic acid is single stranded to hybridize with a single stranded probe.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bazar (US 2006/0115838 A1) in view of Ahern (Ahern (1995) The Scientist 9(15): 1-5).
Bazar teaches a probe for real-time detection produced by an isothermal reaction (para 0095-0096). Bazar teaches a probe that has FAM at the 5’ end, a donor sequence with spacer C3 (polymerase arresting molecule) in the middle of the donor sequence, and BHQ1 as a quencher at the 3’ end (Table 2). As the donor sequence is split into two groups by the C3 spacer, under the broadest reasonable interpretation, these two groups represent a forward template target recognition region and a reverse template target recognition region (Table 2), as they necessarily bind to the amplicons (para 0095-0096) and a polymerase was present in the reaction (para 0097). The fluorescent and quencher are separated by 23 bases of the donor sequence.
	The limitation that the “target does not contain nicking sites” does not further limit the claim because the claim is directed towards a non-amplifiable detectable polynucleotide probe. However, in the interest of compact prosecution, the probe’s target sequence is HPV-16 E7 (para 0095), which does not have nicking sites.
	Bazar also teaches a kit that comprises probes possessing distinguishable fluorescent labels (para 0011). The ordinary artisan would have recognized the probe of Bazar (Table 2) would be included in the kit of Bazar (para 0011).
	However, Bazar does not teach directions for use of the probe in a kit.

With regard to “directions for use of the probe” which is directed to instructions, it is noted that such instructions are considered non-functional descriptive material and are not sufficient to distinguish over the prior art.  As set forth in the MPEP, 2112.01 III, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.).”
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to combine the references of Bazar (kit and probe) with Ahern (kit and instructions) because Ahern teaches that kits include detailed instructions (directions) to follow, and kits save time and are convenient.
It is noted that “for quantitating a target sequence in a NEAR reaction” is an intended use, and therefore, does not further limit the claim. Per MPEP 2111.02(II), “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”. 


Claims 2, 4-5, 9, 50-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bazar (US 2006/0115838 A1) in view of Becker (US 8574847 B2).
Bazar teaches a probe for real-time detection produced by an isothermal reaction (para 0095-0096). Bazar teaches a probe that has FAM at the 5’ end, a donor sequence with spacer C3 (polymerase arresting molecule) in the middle of the donor sequence, and BHQ1 as a quencher at the 3’ end (Table 2). As the donor sequence is split into two groups by the C3 spacer, under the broadest reasonable interpretation, these two groups represent a forward template target recognition region and a reverse template target recognition region (Table 2), as they necessarily bind to the amplicons (para 0095-0096) and a polymerase was present in the reaction (para 0097). The fluorescent and quencher are separated by 23 bases of the donor sequence.
	The limitation that the “target does not contain nicking sites” does not further limit the claim because the claim is directed towards a non-amplifiable detectable polynucleotide probe. However, in the interest of compact prosecution, the probe’s target sequence is HPV-16 E7 (para 0095), which does not have nicking sites.
	
	Regarding claims 2 and 4, Bazar does not teach that the polymerase-arresting molecule is 2’OMe RNA amidite or a base substitution.
Becker teaches a blocker oligonucleotide which is designed to hybridize to a region of a nucleic acid containing the target sequence (Abstract). Becker also states that “the blocker oligonucleotide includes nucleotide analogs which exhibit high affinity for the targeted region and which prevent extension of the blocker oligonucleotides in the presence of a DNA polymerase (e.g., LNAS or 2'-O-Me)” (col. 5, lines 61-65). Becker teaches that this “blocker” 
	A person of ordinary skill in the art would have recognized that the polymerase-arresting molecule of 2’OMe or LNA (Becker) in the place of the C3 spacer (Bazar) would have been obvious at the time the invention was made because Becker teaches that 2’OMe or LNA are blocker oligonucleotides. A person of ordinary skill in the art would have found it obvious because Becker teaches that that a “blocker” oligonucleotide prevents detectable amplification of a contaminating non-target nucleic acid (the probe of Bazar). As Bazar contains a probe with a blocker (the C3 spacer), it would have also been simple substitution to replace the C3 spacer with a blocker taught in Becker.

	Regarding claims 5 and 9, Bazar does not teach that the polymerase-arresting molecule is a base substitution that maintains proper hybridization spacing with a complementary polynucleotide.
	Becker teaches the “blocker oligonucleotide includes nucleotide analogs which exhibit high affinity for the targeted region and which prevent extension of the blocker oligonucleotides in the presence of a DNA polymerase (e.g., LNAS or 2'-O-Me)” (col. 5, lines 61-65). Therefore, Becker necessarily teaches that the base substitution maintains proper hybridization spacing with a complementary polynucleotide because Becker teaches that nucleotide analogs (base substitution) have high affinity (maintain hybridization spacing) for the targeted region (complementary polynucleotide).
	Therefore, a person of ordinary skill in the art would have found it obvious at the time the invention was made to modify the C3 region of Bazar by Becker because Becker teaches that 

	Regarding claims 9 and 51-52 Bazar does not teach that the probe also comprises a 2’OMe RNA amidites.
	Becker teaches that nucleotide analogs exhibit high affinity for the targeted region (e.g., LNAS or 2'-O-Me) (col. 5, lines 61-65). Becker also teaches that in detection probes, the modified oligonucleotides must be capable of hybridizing to the target nucleic acid under stringent hybridization conditions (col. 18, lines 57-60). Therefore, Becker necessarily teaches that the base substitution maintains proper hybridization spacing with a complementary polynucleotide because Becker teaches that nucleotide analogs (base substitution) have high affinity (maintain hybridization spacing) for the targeted region (complementary polynucleotide).
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify the probe of Bazar to include 2’-OMe or LNA because Becker teaches that nucleotide analogs (modified nucleotides or 2’-OMe or LNA) have high affinity (maintain hybridization spacing) for the targeted region (complementary polynucleotide).

	Regarding claim 50, Bazar does not teach that the probe is able to form a stem-loop configuration.

	A person of ordinary skill in the art would have found it obvious at the time the invention was made to modify the linear detection probe of Bazar to be able to form a stem-loop conformation (Becker) because Becker teaches that a detection probe with a blocking element may be a stem-loop probe. A person of ordinary skill in the art would have found it simple substitution to have a probe be able form a stem loop configuration in place of a linear configuration because both probes are directed towards detection using a reporter and quencher and incorporate a polymerase blocker.
 	It is noted that the probe does not have to be in the stem loop configuration for the claim, as the claim recites “probe is able to form a stem-loop configuration”.



Response to Arguments
The following section is in response to applicant arguments/remarks filed 12/01/2020 with amended claims with the Request for Continued Examination.

35 U.S.C 112, first paragraph


35 U.S.C 112, second paragraph
	As the applicant has amended independent claims 1 and 51, the previous rejection in the action of 9/01/2020 under 35 U.S.C. 112, second paragraph, is moot. However, the amended instant claims are all currently rejected under 35 U.S.C. 112, second paragraph, as the amendments introduced new issues, as set forth above.

35 U.S.C 102
	As the applicant has amended claim 2 to depend from claim 1 and cancelled claim 47, the 102(e) rejection (anticipated by Becker) is withdrawn. 
	However, the instant amended claims 1-2, 4, and 8 are currently anticipated by Bazar, as set forth above.

35 U.S.C 103
	The previous rejection of claim 52 as obvious in view of Becker in view of Dames is withdrawn in view of amendments to the claim.
	The previous rejection of claims 1, 4, 5, 8, 9, 44, and 50-52 as obvious in view of Becker in view of Dames is withdrawn in view of amendments to the claims 1, 51, and 52.


Conclusions
Claims 1-2, 4-5, 8-9, 44, and 50-52 are rejected.
Claims 12-14, 16-17, 19-20, 22-23, 30-31, 39-42, 46, and 48-49 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634